Orton, J.
I most respectfully dissent from the doctrine of the opinion, as I understand it, that the state of Minnesota, in the exercise of her concurrent jurisdiction with this state over the boundary river of St. Croix, may authorize the defendant, as a mere private corporation, to construct such works for booming purposes within that part of the river which lies within her boundary, to the hinderanca or obstruction of the navigation of said river to any extent whatever, as a mere act of sovereignty, without the actual concurrence of this state, except as such corporation may be a riparian proprietor of the Minnesota shore of said river contiguous to, and, to the extent of, such works. 1 think it appears that the ¡defendant is such riparian proprietor. In such case I agree that the unnecessary and unreasonable obstruction of said river in this case is a question of fact for a jury. I cannot assent to the meaning of concurrent jurisdiction of the two states over said river as expressed in the opinion. It makes such jurisdiction independent in each state, rather than concurrent in both.
The respondent moved for a rehearing, urging that there was no evidence tending to show that it was guilty of negligence in the discharge of the duties imposed upon it by its charter which should have been submitted to the jury.
The motion was denied September 18, 1888.